Citation Nr: 1517716	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUEs

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) beginning April 1, 2010.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2002 to June 2002, from October 2003 to August 2004, from February 2005 to July 2006, and from January 2008 to March 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The August 2010 rating decision granted service connection for PTSD and assigned a temporary 100 percent evaluation from February 8, 2010 to March 31, 2010.  Beginning April 1, 2010, the RO assigned a 50 percent rating for the Veteran's PTSD disability.  In a July 2012 statement, the Veteran specifically disagreed with the assigned 50 percent rating.  Accordingly, the Board will consider whether an initial rating in excess of 50 percent for PTSD is warranted beginning April 1, 2010.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Although the RO denied entitlement to a TDIU in a January 2013 rating decision, the Veteran's representative noted that, as a result of his PTSD disability, the Veteran has not worked since 2006-2007.  See April 2015 Appellant's Brief.  Accordingly, the Board finds that the Veteran has again raised the issue of entitlement to a TDIU.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the initial rating period beginning April 1, 2010, the Veteran essentially contends that his PTSD has caused greater symptomatology than that contemplated by the 50 percent rating currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran was afforded a VA psychiatric examination in April 2010, more than five years ago.  During the evaluation, the Veteran reported that he lived at home with his wife and son and isolated himself from friends and family.  He stated that he spent most of his days living in the basement.  The Veteran reported that, after his first deployment, he was angry and punched walls and was very violent.  Since his second deployment, the Veteran reported being more depressed and less angry.  According to the Veteran, he mostly stayed home and had a fear of driving due to resulting panic attacks and anxiety.  He further stated that he was currently unemployed and last worked in 2006-2007 as he "could not stand being around people and was getting agitated."  

After conducting a mental status examination, the April 2010 VA examiner stated that the Veteran's PTSD caused "clinically significant" distress or impairment in social, occupational, or other important areas of functioning.  In a separate part of the report, however, the examiner noted that the Veteran's PTSD affected his overall functioning in a "moderate manner."  The examiner also opined that the Veteran's PTSD symptoms were "transient" or "mild" and decreased work efficiency and the ability to perform occupational tasks.  

The Board finds that the April 2010 VA examiner's findings regarding the level of social and occupational impairment of the Veteran's PTSD (i.e., "clinically significant", "moderate", and "mild") are contradictory and require further clarification.  
Further, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in November 2014 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  As such, the Board finds that a new VA examination (in accordance with the DSM-5) is warranted to assist in determining the current level of severity of the Veteran's PTSD disability.

The issue of a TDIU is inextricably intertwined with the remanded PTSD issue, and adjudication must be deferred pending completion of the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  The Veteran was sent a letter in September 2012 asking him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran has not provided a response; however, given that the issues are being remanded, another attempt to obtain a completed VA Form 21-8940 from the Veteran should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

2.  Obtain any outstanding VA treatment records and associate them with the record. 

3.  Schedule the Veteran for a VA PTSD examination in order to assess the current severity of his PTSD disability in accordance with the DSM-5.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The VBMS and Virtual VA files should be reviewed by the examiner in connection with the examination. 

The examiner should also provide an opinion as to the Veteran's occupational impairment caused by the service-connected disabilities, to include the effect of the Veteran's service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




